Citation Nr: 1436930	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  07-20 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to October 1972.  He died in July 2005, and the appellant claims as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The jurisdiction over the case was subsequently transferred to the RO in Oakland, California.

The Board remanded the claim for additional development in August 2008, April 2009, and January 2012.

The appellant provided testimony at a January 2009 Board hearing.  However, the individual who conducted the hearing is no longer employed by the Board.  The appellant was informed of her right to a new hearing in a November 2011 letter.  However, the appellant responded that she did not want a new hearing and to consider her case on the evidence of record.  

In a March 2013 decision, the Board denied the appellant's claim for service connection of the Veteran's death.  The appellant, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In March 2014, counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Remand with the Court.  By Order dated in March 2014, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

The Virtual VA claims file has been reviewed; documents therein are duplicative of those in the paper claims file.  The Veterans Benefits Management System does not contain any documents pertaining to the Veteran or the appellant. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board failed to comply with the duty to assist.  Specifically, they noted that the Board relied upon an inadequate VA opinion from February.  

According to the Joint Motion, the February 2012 VA opinion did not consider evidence that indicates that the Veteran had a past history of analgesic abuse.  The Joint Motion cites notations in a June 2004 outpatient mental health assessment of possible narcotic abuse, as well as in a September 2003 psychiatry progress note, wherein the Veteran stated that he took his wife's Vicodin.  The Joint Motion states that the VA examiner's statement that there "is insufficient evidence to support ... that the Veteran either intentionally or unintentionally took an excessive amount of acetaminophen leading to liver failure" is an inaccurate factual premise, which renders the VA medical opinion inadequate for purposes of adjudication.  

The Board acknowledges that the VA examiner did not specifically address the number of Vicodin pills that the Veteran reported taking per day in the VA treatment records dated January 2003 through July 2004.  The Joint Motion reports that the Veteran was taking 10 Vicodin pills per day.  A May 2004 treatment record shows a report of up to 10 Vicodin pills per day, June 2004 VA hospitalization records show that the Veteran reported using 4 Vicodin pills per day.  Additional VA treatment records indicate that the appellant refused to allow VA providers to speak to his private physicians about his care.  Likewise, the VA examiner, in stating that the evidence did not support an assertion that the Veteran took an excessive amount of acetaminophen, appears to be referring to a prior discussion about the absence of a documented acetaminophen level at the time the Veteran presented at the emergency room at Northridge Hospital in July 2005.  The Joint Motion requests that VA should obtain a new medical opinion that takes the Veteran's history of analgesic use into account.   

Accordingly, the case is REMANDED for the following action:

1.  Request a VA medical opinion from an appropriate physician as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected burns and/or PTSD contributed substantially or materially to his death from sepsis and fulminant hepatitis.  

In particular, the VA examiner is requested to discuss the Veteran's history of analgesic abuse, and reports that the Veteran utilized between 4 to 10 Vicodin pills per day; the VA examiner should discuss whether these amounts of medication could cause the Veteran's fulmination hepatitis and sepsis in light of the medical history of record.  In this regard, the VA examiner is requested to discuss the significance of:

a.  The appellant's assertions that the Veteran took Vicodin for his leg ulcers due to his service-connected burns versus VA treatment records showing that the Veteran reported that he took Vicodin for headaches.  

b.  The Veteran's treatment in May 2003 for macrocytosis, possible hepatitis, and thyroid disease.

c.  The Veteran's 2004 hospitalization for metabolic derangement/acidosis and depression with altered mental status, and his history of treatment for a seizure disorder.  

The claims file must be sent to the physician for review. The examiner is request to review the record, to include the Veteran's terminal records, treatment records from Northridge Hospital Medical Center, VA treatment and hospitalization records, and the medical opinions provided by Drs. R, Z, and G.  The VA examiner is also requested to discuss the significance of the findings therein when providing an opinion as to whether the Veteran's service-connected disabilities contributed substantially or materially to his death.  

It is requested that the examiner review the Joint Motion.

The physician should be instructed that it is imperative that a thorough and complete rationale be given for each opinion expressed.

2.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case (SSOC).  The matter should then be returned to the Board, if in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



